Citation Nr: 0127719	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	State of New Jersey, Division 
of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
February 1958.

This appeal arises from the January 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that denied the veteran's claim for 
service connection for a back disability.  

A hearing was held at the RO in April 1997 before a local 
hearing officer.  Thereafter, a hearing was held at the RO in 
October 1998 before the undersigned Member of the Board.  
Transcripts of the hearings are of record.  

In February 1999, the Board entered a decision denying the 
veteran's claim for service connection for residuals of a low 
back disability.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

During the pendency of the appeal to the Court, in November 
2000, the Court, on its own motion, issued an order vacating 
and remanding the Board's February 1999 decision.  Judgment 
on that order was entered in December 2000.

The veteran was represented before the Court by a private 
attorney.  He has been represented before the Board by the 
service organization named on the title page of this 
decision.

As noted in the Board's prior decision, the veteran withdrew 
his appeal for an increased rating for lichen planus, but did 
request that service connection be granted for other skin 
disabilities.  There is no indication in the claims file 
before the Board that action has been taken on this claim.  
It is, therefore, referred to the RO for appropriate action.



FINDINGS OF FACT

The veteran has not submitted competent evidence that a 
current low back disability is attributable to service.  



CONCLUSION OF LAW

The veteran does not have a low back disability which was 
incurred in or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 3.303(b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

An examination was performed in September 1954 for service 
enlistment.  The veteran's spine was evaluated as normal.  
Service medical records disclose that, in October 1955, the 
veteran was seen for spasm of right paraspinal muscles in the 
lumbar area.  The impression was lumbar back strain.  On the 
February 1958 separation examination, the veteran's spine was 
clinically evaluated as normal.

At the time of his separation from service, the veteran filed 
a claim for service connection for a skin disability and a 
stomach disorder.  There was no mention of a back condition.

A VA examination was performed in July 1958.  There were no 
complaints referable to the back, and the musculoskeletal 
system was reported to be normal on examination.

An initial claim for service connection for a low back 
disability was received in July 1996.  

A VA examination was conducted in August 1996.  The veteran 
gave a history of having sustained blunt trauma to his low 
back region in the military when his back struck against the 
corner of a porcelain sink.  He had experienced pain.  He was 
seen initially and was told he had a trivial injury.  His 
back had hurt ever since.  After service he worked as a 
chemical operator, but was told that an x-ray of his back 
showed he would not be able to work anymore and he was on 
disability for this.  He was not currently on pain 
medication.  He was not currently being seen for his low back 
and had never received a course of physical therapy.  He 
described the pain as localized to his low back region with 
no radiation of the discomfort.

After physical examination, the diagnoses included mechanical 
low back pain secondary to scoliosis.  The examiner noted 
that he did not attribute this to the appellant's service 
injury, which was non-specific trauma to the low back region.  
X-ray examination revealed degenerative disc disease at L3-
L4.

A February 1996 VA outpatient record indicates that the 
veteran was seen for low back pain.  He reported that he had 
been injured many years before.  He noted that he had 
occasional flare ups of back pain and that his back was quite 
stiff.  Additionally, a September 1996 VA outpatient record 
indicates that the veteran was seen for low back pain, which 
had remained the same.  Records of outpatient treatment from 
February 1995 to February 1996 contain no mention of low back 
complaints.

At an April 1997 RO hearing, the veteran testified that he 
injured his back while in service when he slipped in a 
latrine.  His duties in service and work postservice did not 
involve heavy lifting, and he had not had other injuries to 
his back other than the inservice incident.  The veteran 
stated he had treatment at the Newark, New Jersey VA medical 
center postservice for his back from 1958 to 1960.  He was 
additionally seeing a private physician at that time.  
However, the veteran was unable to locate the physician and 
those records were unavailable.

VA outpatient records, dated from October 1996 to December 
1996, show that the veteran complained of low back pain.  The 
diagnostic impressions included degenerative disc disease.  
The low back pain was considered to be secondary to the 
degenerative disc disease.

A May 1997 notation from the Newark, New Jersey VA medical 
center informs the RO that there were no records from January 
1958 to December 1960 and no records showing treatment at 
that medical facility between those dates.  An August 1997 
letter from the New Jersey Health Care System of the 
Department of Veteran's Affairs informs the RO that, pursuant 
to a request for medical records of the veteran, it was 
unable to locate records dating back from January 1958 to 
December 1960.  

At the October 1998 travel board hearing, the veteran 
reiterated his previous testimony regarding the back injury 
he suffered in service and the medical treatment he received 
in postservice years.

In November 1998, the Board received a letter from the 
veteran, wherein the veteran contended that he was examined 
by a VA physician after discharge from the service.  
According to the veteran, the VA physician informed the 
veteran that records from the veteran's private physician 
were not admissible at the VA.  The veteran noted that he had 
attempted to locate Dr. Denise, the private physician who 
treated him in postservice years; however, the physician was 
deceased and he could not determine who took over the 
practice.  

By letter dated May 15, 2001, the Board informed the 
veteran's representative of the Court's November 2000 order 
remanding the veteran's case to the Board for another 
decision.  The Board advised of the veteran's right to submit 
additional evidence within 90 days of the date of the letter.  
No additional evidence was submitted within the prescribed 
period.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these provide additional protections and 
eliminated the need of the veteran to provide evidence of a 
well grounded claim.  Therefore, they will be applied in this 
case.  Karnas, supra.

The Court's November 2000 order states that remand is 
required because of changes in the law during the pendency of 
this appeal brought about by the VCAA, including the change 
which eliminated the well grounded claim requirement.  The 
Board's February 1998 decision denied as not well grounded 
the veteran's claim for service connection for a low back 
disability, and the Court's order directed remand to provide 
the Board with an opportunity to readjudicate the claim.  
Moreover, the Court specified that, if warranted, the Board 
should remand the claim to the RO for further development.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This so because the requirements 
of the new law and regulations have already been satisfied.  
By the statement of the case and supplemental statement of 
the case furnished the appellant, the RO has notified him of 
the information and evidence necessary to substantiate his 
claim.  In the Statement of the Case, the veteran was 
essentially told that his claim was denied because of a lack 
of evidence of a plausible relationship between his current 
back disability and his military service.  In the 
Supplemental Statement of the Case the veteran was informed 
that the one incident of treatment in service reflected an 
acute and transitory condition.    

Moreover, the VA has complied with its duty to assist in 
obtaining pertinent medical records, and a VA examination has 
been provided.  At the hearing before the undersigned, the 
veteran was questioned in an attempt to develop evidence of 
continuity of symptomatology postservice.  Pertinent 
postservice medical records have been associated with the 
record to the extent feasible.  In this regard, although the 
veteran claims to have received treatment for the low back 
from a private physician during the years shortly after 
service separation, the veteran has himself acknowledged that 
such records are unavailable.  Additionally, the appellant 
has undergone examination in connection with the claim on 
appeal.  Furthermore, the appellant has had the opportunity 
to testify at hearings.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2001).

In order for the veteran to prevail in this claim, there must 
be medical evidence of current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and there must be evidence that the current disability is 
associated with the veteran's military service.  

The veteran contends that his current low back disability is 
the result of an back injury sustained during service.  Here, 
there is medical evidence that the veteran was treated during 
service for a single episode of low back strain.  However, 
there were no documented recurrences of low back symptoms 
during the remainder of his tour of duty.  Importantly, at 
separation examination, there was no indication of a low back 
disability.  Although, the veteran was aware that the VA 
compensated veterans for disabilities incurred in service as 
demonstrated by his claim for service connection filed at the 
time of his separation from service, he failed to mention any 
back disability on this claims form.  Also significant is the 
fact that when examined by the VA soon after service, the 
veterans had no back complaints, and his musculoskeletal 
system was reported to be normal.  

A low back disability, diagnosed as degenerative disc disease 
of the lumbar spine and scoliosis, was first medically 
verified more than 35 years after the veteran had completed 
military service.  The veteran asserts that he has continued 
to experience recurrent episodes of low back pain during the 
years since service.  The Court has held that the veteran, as 
a lay person, is competent to report a manifestation such as 
pain.  However, the Court has also determined that the 
veteran's statements and testimony are not competent to 
establish that the postservice continuity of symptomatology 
he reports is related to his current low back disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).  This is because 
the contended relationship is a matter requiring medical 
knowledge which lies beyond the competence of a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's assertion is the only evidence linking his 
current degenerative disc disease of the lumbar spine and 
scoliosis to military service.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu, supra.  No competent 
medical evidence has been presented showing that any current 
low back disability had its onset in service.  In fact, a VA 
physician specifically determined that there is no etiologic 
relationship between the veteran's current low back 
disability and the inservice episode of low back strain.  

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

